DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 8/18/2021 have been accepted. Claims 1-20 are still pending. Claims 1-3, 7, 9, 10, and 14-20 are amended. Applicant’s amendments to the claims have overcome each and every 112, 102, and 103 previously set forth in the Final Office Action mailed 5/21/2021.
	Allowable Subject Matter
Claims 1-20 allowed. After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the amended limitation to the independent claims “offloading a workload required by the data replication from the virtual machine server to the source storage array based on the changed data related information within the specified range…” The following is an examiner’s statement of reasons for allowance:
Huang et al, High Performance Virtual Machine Migration with RDMA over Modern Interconnects, IEEE International Conference on Cluster Computing. IEEE, 2007 (hereafter referred to as Huang) teaches a virtual machine replication method that involves tracking change data information for different types of data in a specified range and having that data transferred to the destination storage from the source. However, Huang does not teach offloading a workload required by the data replication from the virtual machine server to the source storage array based on the changed data information within the specified range.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
	Response to Arguments
Applicant’s arguments regarding the independent claims have been fully considered and are persuasive. The prior art cited in the previous Office Action mailed 5/21/2021 does not teach the amended limitation to the independent claims, as stated above. Therefore, a NOTICE OF ALLOWANCE is being administered.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132